Exhibit 10.11












Collective Bargaining Agreement
Between
BRISTOL METALS, LLC.
and
United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied
Industrial and Service Workers International Union
AFL - CIO, CLC
on behalf of
Local Union 5852-22
“Senior Most Qualified” will apply throughout the contract unless explicitly
stated otherwise.
Most Qualified- is defined as, the ability to do the job/assignment with proper
training.






January 6, 2018 through January 5, 2023


















i







--------------------------------------------------------------------------------




Contents
Article
Page
PREAMBLE
1
ARTICLE I – PURPOSE AND INTENT
1
ARTICLE II – RECOGNITION AND DUES
1
Section 1 – Bargaining Unit
1
Section 2 – Union Membership
1
Section 3 – Check Off
2
ARTICLE III – MANAGEMENT RIGHTS
2
ARTICLE IV – RESPONSIBILITIES OF THE PARTIES
2
ARTICLE IVa – UNION RESPONSIBILITIES
3
ARTICLE V – WAGES
4
Section 1 – Wage Rates
4
Section 2 – Wage Payment
4
Section 3 – Inter-Departmental Transfers
4
Section 4 – Pay on Day of Injury
4
Section 5 – Jury Duty
5
Section 6 – Funeral Leave
5
Section 7 – Plant Shutdown/Severance Pay
5
ARTICLE VI – HOURS OF WORK
7
Section 1 – Workweek/Workday
7
Section 2 – Work Stations
7
Section 3 – Continuous Process
7
Section 4 – Overtime Payment
7
Section 5 – Overtime Work
8
Section 6 – Overtime Performance
8
Section 7 – Non Availability of Work
8
Section 8 – Reporting to Work
8
Section 9 – Work Hours
9
ARTICLE VII – Holidays
9
Section 1 – Holiday Schedule
9
Section 2 – Holiday Pay
10
Section 3 – Holiday Pay on Regular Scheduled Workday
10
Section 4 – Pay Requirements
10
Section 5 – Holiday Pay for Partial Work Day
10
ARTICLE VIII – Vacations
10
Section 1 – Vacation Eligibility
10
Section 2 – Length of Vacation, Calculation of Payment
11
Section 3 – Vacation Scheduling
11
Section 4 – Plant Shutdown
12
Section 5 – Terminations
12
ARTICLE IX – SENIORITY
12
Section 1 – General
12
Section 2 – Bids Between Departments
12
Section 3 – Special Skill Classification Bids
13
Section 4 – Job Probationary Period
14






--------------------------------------------------------------------------------




Section 5 – Voluntary Lay Off
14
Section 6 – Reduction in Force
14
Section 7 – Probationary Employee
14
Section 8 – Notice of Layoff/Recall
15
Section 9 – Promotion to Excluded Position
15
Section 10 – Termination of Seniority
15
ARTICLE X – ADJUSTMENT OF GRIEVANCES
16
Section 1 – Grievance Procedure
16
Section 2 – Arbitration
17
Section 3 – General Provisions Applicable to Complaints and Grievances
17
ARTICLE XI – DISCHARGE
18
ARTICLE XII – INSURANCE
19
Section 1 – Medical Program
19
Section 2 – Medical Program – Retired Employees
20
Section 3 – Dental Program
21
Section 4 – Vision Program
21
Section 5 – Life Insurance
21
ARTICLE XIII – SAFETY AND HEALTH
22
Section 1 – Safety Program
22
Section 2 – Safety Committee
22
Section 3 – Safety Conditions
22
Section 4 – Physician Examination
23
Section 5 – Safety Instructions
24
Section 6 – Accident Investigations
24
Section 7 – Pay on Day of On the Job Injury
24
Section 8 – Medical Surveillance
24
ARTICLE XIV – RETIREMENT PLAN
24
ARTICLE XV – 401(k) BENEFITS
24
ARTICLE XVI – MILITARY
25
Section 1 – Rights and Privileges
25
Section 2 – Military Reserves
25
ARTICLE XVII – TERMINATION
25
ARTICLE XVIII –SUCCESSOR, TRANSFEREE AND ASSIGNEE
25
SIGNATURES
26
APPENDIX A CLASSIFICATION AND PROGRESSIVE RATE CHART
27
APPENDIX B ATTENDANCE POLICY
29
APPENDIX C WORK RULES
31
APPENDIX D CREW LEADERS
34
APPENDIX E EMPLOYEE RATES AND EVALUATION PROCESS
35
APPENDIX F SAFETY RULES POLICY
36
APPENDIX G LETTER AGREEMENTS
37
APPENDIX H PROFIT SHARING PLAN
38












--------------------------------------------------------------------------------




PREAMBLE
This Agreement effective January 6, 2018 is entered into between Bristol Metals,
LLC (hereinafter referred to as the “Company”) and the United Steel, Paper and
Forestry, Rubber, Manufacturing, Energy, Allied Industrial and Service Workers
International Union, AFL-CIO, CLC, on behalf of Local #5852-22, (hereinafter
referred to as the “Union”) for the Company’s facility in Munhall, PA. The
parties enter into this Agreement for the purpose of establishing wages, hours
and other terms and conditions of employment for bargaining unit employees of
this facility.
ARTICLE I - PURPOSE AND INTENT
The purpose of this Agreement is to maintain the favorable relations existing
between the Company and its employees by establishing the basic terms and
conditions of employment. It is the objective of the parties that the Company
succeed in its business as well as in the fulfillment of its responsibilities to
the employees covered by this Agreement. It is, therefore, the intent of the
parties to set forth their Agreement with respect to the rates of pay, hours of
work, and conditions of employment to be observed by the Company, the Union, and
the employees covered by this Agreement, and to promote harmonious relations
between the Company, its employees, and the Union.
The parties further agree to strive collectively to maintain a strong market
position for the Company by the use of modern methods and equipment designed to
improve quality and reduce costs; to accomplish this purpose there must be
continual improvement in quality and employee productivity under favorable
working conditions and at fair wages consistent with competitive industry
practices. The Company and the Union agree to discharge their responsibilities
under this Agreement and are bound to observe all of its terms and conditions.
It is the continuing policy of the Company and the Union that the provisions of
this Agreement shall be applied to all employees without regard to race, color,
sex, age, religion, creed, national origin or disability and in accordance with
applicable state and federal laws and regulations. There shall be no
discrimination in applying wages, conditions of work, work rules and other
phases of labor relations.
ARTICLE II - RECOGNITION AND DUES
Section 1 - Bargaining Unit
The Company recognizes the Union as the exclusive collective bargaining
representative for all production employees and excluding salaried employees,
such as managers, supervisors, assistant supervisors, technical and clerical
employees, guards and janitors. The specific terms of this Agreement shall be
the source of rights that may be asserted by the Union against the Company.
Section 2 - Union Membership
A.
Following the Effective Date of this Agreement, each employee who is a member of
the Union in good standing and each employee who becomes a member after that
date shall, as a condition of employment, maintain membership in the Union.

B.
Each employee hired after the Effective Date of this Agreement shall, as a
condition of employment, on the 31st day following the beginning of such
employment, acquire and maintain membership in the Union.

C.
On or before the last day of each month, the Union shall submit to the Company a
list showing the name and check or badge number of each employee who shall have
become a member of the Union in good standing since the last previous list of
such members was furnished to the Company. The Company shall continue to rely
upon the membership list that has been submitted to it by the Union subject to
revision by the addition of new members and deletion of the names of employees
who have withdrawn from membership during such period.

D.
For purpose of this Agreement, “Membership” shall be, at a minimum, “Core
Membership” in the Union. The foregoing provisions shall be effective in
accordance and consistent with applicable provisions of federal and state law.

Section 3 - Check Off
A.
The Company will check off monthly dues, assessments and/or fees as designated
by the International Treasurer of the Union as membership dues in the Union or
fees on the basis of individually signed check off authorization cards in a form
agreed to by the Company and the Union.






--------------------------------------------------------------------------------




B.
Deductions shall commence with respect to dues/fees for the month in which the
Company receives such authorization card or in which such card becomes
effective, whichever is later. Dues/fees for a given month shall be deducted
from the first pay processed in the succeeding month.

C.
In cases of earnings insufficient to cover deduction of dues/fees, the dues/fees
shall be deducted from the next pay in which there are sufficient earnings, or a
double deduction may be made from the first pay of the following month,
provided, however, that the accumulation of dues shall be limited to two (2)
months.

ARTICLE III - MANAGEMENT RIGHTS
The Company retains the exclusive right to manage the business and plant, and to
direct the working force. The Company, in the exercise of its rights, shall
observe all the provisions of this Agreement. The right to manage the business
and plant, and to direct the working force includes the right to hire, establish
work schedules, and make, modify and enforce rules governing the conduct and
performance of employees, the right to discipline, suspend, or discharge
employees for just cause reasons, and the right to lay employees off due to lack
of work or other legitimate reasons, except as limited by this Agreement. These
rights are vested exclusively in the Company, provided that this will not be
used for purpose of discrimination against any employee. Consideration shall be
given to the workforce and normal duties of their jobs.
ARTICLE IV - RESPONSIBILITIES OF THE PARTIES
Each of the parties hereto acknowledges the rights and responsibilities of the
other party and agrees to discharge its responsibilities that may be provided
elsewhere, in the following manner:
A.
There shall be no strikes, work stoppages or interruptions of or impeding of
work. There shall be no concerted refusals by groups of employees to work
overtime. No officer or representative of the Union shall authorize, instigate,
or condone such activities and no employee shall participate in such activities.
It is agreed that if the offending party or individual persists in violations,
or if there is a significant violation, he/she may be suspended or discharged.

B.
The applicable procedures setting out the resolution of grievances, in Article X
- Adjustment of Grievances - shall be the means to settle all complaints and
grievances.

C.
There shall be no lockouts.

D.
The Company shall address minor and major disciplinary infractions through the
publication of a comprehensive “Company Rules and Regulations Policy and
Procedure” as well as “Attendance Policy”. If the Company intends to change
Policies, the Union shall be notified of the intended changes and provided an
opportunity to comment and offer suggestions. The final decision as to any
changes shall be by mutual agreement of the parties.

E.
Parties recognize that a management employee may need to assist a bargaining
unit employee from time to time to start-up, trouble shoot, keep operations
going and otherwise assist where the normal operator or bargaining unit person
is working during this time and has not been replaced by the management
employee. Management employees may also perform work that is customarily
performed by production or maintenance employees for the purpose of instruction,
experimental work and in case of emergencies. If a supervisor performs work in
violation of this paragraph and the employee who otherwise would have performed
this work can reasonably be identified, the employee may seek redress through
the grievance procedure.

ARTICLE IVa - UNION RESPONSIBILITIES
Union officials will carry out their duties in a responsible manner and the
Company will respect their positions and work with such officials to have
satisfactory relations. The following will take place:
A.
The Union will furnish the Company, in writing, the names of employees who will
act as Union representatives, Grievance Persons and alternatives on each shift.

B.
Whenever possible Union business shall be conducted on the employee’s time.
However, if it is necessary for officers or committee persons to conduct union
business during their working hours, they shall be permitted a reasonable time
to do so at a time prescribed by the Foreman involved. The Unit President,
District Representative or the International Safety Representative will be
permitted access to the plant at reasonable times when necessary to transact
legitimate Union business pertaining to the administration of the Agreement
after notifying the Human Resources Manager or his representatives as to the
reason, time and location.






--------------------------------------------------------------------------------




C.
The Company agrees to grant time off without pay to Union officers and Grievance
Persons to attend meetings when attendance of such officers and Grievance
Persons is required for Union business. Notice of request is required three (3)
days in advance.

D.
The Local Unit President, for the purpose of layoff only, shall head the plant
seniority list during his/her term of office and upon completion of the term of
office, the employee will return to his/her proper position on the seniority
list.

ARTICLE V - WAGES
Section 1 - Wage Rates
The straight time hourly wage rates of employees in each classification and the
effective dates of such wage rates are set forth Appendix “A” CLASSIFICATION AND
PROGRESSIVE RATE CHART.
Section 2 - Wage Payment
A.
The jobs outlined in Appendix “A” CLASSIFICATION AND PROGRESSIVE RATE CHART are
those in effect. The Company has the sole discretion to move any employee up or
down along categories A, B and C within any job classification based upon
his/her performance. Note that there should be no pay differential between weld
mills.

The procedure the Company will use for moving employees up or down along
categories A, B, and C within any job classification based upon his/her
performance is set forth in Appendix “E”, EMPLOYEE RATES AND EVALUATION PROCESS.
B.
The standard Company pay period will be established at the discretion of the
Company. Employee payroll corrections will be paid on the next weekly paycheck.

C.
Payment of wages will be made by direct deposit transaction into the employee’s
account at his/her designated financial institution.

Section 3 - Inter-Departmental Transfers
A.
If an employee is transferred to a higher job class, he/she shall be paid the
starting rate of his/her new job.

B.
An employee may be transferred on a temporary basis to another job in another
department for up to sixty (60) consecutive work days at the discretion of the
Company. Pay will be at the higher rate of his/her previous or transferred job.
After sixty (60) working days, the Company will move the employee back to
his/her previous job, or to another job in his/her home department, and keep
him/her there for sixty (60) working days before transferring him/her to another
department again.

Section 4 - Pay on Day of Injury
If an employee is injured on the job and requires medical attention at the
Emergency Department of a local hospital, he/she shall be paid for the balance
of his/her shift at the appropriate straight time rate. Such time shall include
time spent seeking emergency care and post-emergency care if the attending
physician at the Emergency Department determines the employee should not return
to work on the day of the injury.
Pay for the time the employee has worked plus the time missed while seeking
emergency care and post-emergency care shall not exceed the balance of the hours
in his/her shift.
The employee must furnish documentation from the treating Emergency Department
which shows the date the emergency treatment was given and the employee’s work
status for the day after the injury.
For purposes of overtime calculation, the employee’s time away from the plant to
seek emergency care shall not be considered time worked.
Section 5 - Jury Duty
An employee who is required to perform jury duty shall be excused from work for
the days on which he/she serves jury duty.
An employee shall notify the Company within two (2) working days of his receipt
of such notice. If the employee must then call before the date required for jury
duty, he/she must notify the Company as soon as his/her status is





--------------------------------------------------------------------------------




determined and the possible extent of such service. If an employee is dismissed
from jury duty without reporting for jury duty, the employee must report to work
as scheduled.
For each day of jury duty, when the employee would have worked a regularly
scheduled day, the employee shall receive the difference between the payment
received for such service and eight (8) hours pay at his/her straight time
hourly rate provided the employee provided notice as required above. Such pay
shall be based on the number of days the employee would have worked had he not
be performing jury duty.
The pay differential specified above will be limited to one period of jury duty
annually, not to exceed fifteen (15) working days per year, and shall not exceed
pay for forty (40) hours of differential pay during any one week.
The employee will present proof that he/she did serve or report as a juror and
the amount of pay he/she received.
If an employee is subpoenaed as a witness, the employee shall be paid as per the
above formula covering jury duty for those days required to report up to three
(3) days per calendar year. The aforementioned shall exclude subpoena notices
arising out of secondary employment.
Section 6 - Funeral Leave
When death occurs to an employee’s legal spouse, mother, father, mother-in-law,
father-in-law, son, daughter, brother, sister, brother-in-law, sister-in-law,
grandparent or grandchild, an employee, upon request, will be excused from work
and paid his/her regular rate of pay for a maximum of twenty-four (24) scheduled
hours.
When death occurs to a grandparent of an employee’s spouse, the employee, upon
request, will be excused from work and be paid his/her regular rate of pay for
one scheduled shift, which shall be the day of the funeral, provided the
employee furnishes documentation that he/she attended the funeral. For an Aunt,
Uncle or Cousin, the employee will be excused from work and paid his/her regular
rate of pay for a maximum of eight (8) hours.
If the application of this provision produces unusual hardship, as determined by
Management, in dealing with the death in the family, the Company may allow time
off with pay, but in no case more than three (3) scheduled shifts. The Company
may allow up to two additional shifts off without pay in cases of unusual
hardship. If the employee is not granted additional unpaid time off in a case of
unusual hardship, he/she shall have the option of using two days of vacation
time. An employee will not receive funeral pay when it duplicates pay received
for time not worked for any other reason.
Section 7 - Plant Shutdown/Severance Pay
A.
Conditions of Allowances

When in its sole judgment, the Company decides to permanently close the plant
and terminate the employment of individuals, an employee whose employment is
terminated shall be entitled to a severance allowance in accordance with and
subject to the following provisions.
Before the Company shall finally decide to permanently close the plant, it shall
give the Union, when practicable, advance written notification of its intent.
Such notification shall be given sixty (60) days prior to the proposed closure
date, and the Company will thereafter meet with appropriate Union
representatives in order to provide them with an opportunity to discuss the
Company’s proposed course of action. Upon conclusion of such meetings, which in
no event shall be less than thirty (30) days prior to the proposed closure date,
the Company shall advise the Union of its final decision. The final closure
decision shall be the exclusive function of the Company. This notification
provision shall not be interpreted to offset the Company’s right to layoff or in
any other way reduce or increase the working force in accordance with its
presently existing rights as set forth in Article III of this Agreement.
The Company acknowledges its obligations under the 1989 WARN Plant Closing law.
B.
Eligibility

To be eligible for a severance allowance an employee shall have accumulated
three (3) or more years of continuous service as computed in accordance with
Article IX - Seniority, of this Agreement.







--------------------------------------------------------------------------------




C.
Scale of Allowance

An eligible individual shall receive severance allowance equal to the following
number of weeks for the corresponding amount of continuous service:
Amount of Continuous Service
Weeks of Severance
3 years but less than 5 years
1
5 years but less than 7 years
3
7 years but less than 10 years
4
10 years or more
5



D.
Calculation of Allowance

A week’s severance allowance shall be determined in accordance with the
provisions for calculation of vacation pay as set forth in Article VIII -
Vacations.
E.
Non-Duplication of Allowance

Severance allowance shall not be duplicated for the same severance, whether the
other obligation arises by reason of contract, law, or otherwise. If the
individual is or shall become entitled to any discharge, liquidation, severance,
or dismissal allowance, or payment of similar kind by reason of any law of the
United States, or any other states, districts, or territories thereof, the total
amount of such payments shall be deducted from the severance allowance to which
the individual may be entitled under this section, or any payment made by the
Company under this section, or any payment made by the Company under this
section may be offset against such payments. Statutory unemployment compensation
payments shall be excluded from the non-duplication provision of this section.
F.
Payment of Allowance

Payment shall be made in a lump-sum at the time of termination. Acceptance of
severance allowance shall terminate employment and continuous service for all
purposes of this Agreement.
ARTICLE VI - HOURS OF WORK
Section 1 - Workweek/Workday
The normal workweek and workday shall be established by the Company.
Section 2 - Work Stations
Employees are expected to be at their work stations at the start of their shifts
and remain at their work stations until the end of their shifts. All employees,
at the completion of their respective scheduled shifts, shall not stop their
activity and leave their work stations until relieved by the next shift
employees, unless otherwise directed by their respective supervisors.
When an employee’s regular permanent shift will be changed for any reason the
Company shall provide at least five (5) calendar days notice of the change in
assignment. When the change in shift assignment is due to unanticipated events,
the employee affected by the shift change will be given a three (3) day notice
of said shift change, unless in the case of an unforeseeable emergency.
Section 3 - Continuous Process
The Company may exercise its right to implement Continuous Process Operations as
a measure to utilize the full productive capacity of the plant and equipment.
Continuous Process is a work schedule that contemplates up to twenty-one (21)
turns per week.
The Company may implement Continuous Process operations on a plant-wide basis or
for specific operations based upon operational needs.
Section 4 - Overtime Payment
The rules for the payment of overtime for Regular and Continuous Process
Operations are defined below:
A.
Overtime pay at the rate of one and one-half (1 ½) times the normal hourly rate
shall be paid for all hours worked in excess of forty (40) in any workweek.






--------------------------------------------------------------------------------




B.
Scheduled absences, which include authorized vacation, jury duty leave, and
funeral leave, will count toward the forty (40) hours in any one workweek.

C.
Employees who are scheduled to work or who are notified to report and do report,
and less than four (4) hours of work is available, shall be given four (4) hours
work in scheduled classification or, in the event that no work whatsoever is
available, shall be paid a minimum of four (4) hours at that rate. Payment of
overtime premium shall be made only for the hours actually worked.

Section 5 - Overtime Work
When overtime work is required and a need exists for the Company to request
specific employees for overtime work in order to maintain flexibility in
equipment utilization, the following procedure will be used:
A.
When an employee fails to report to work as scheduled, the Company may hold over
qualified employee(s) from the shift that is ending, such employee(s) will be
asked to stay over into the next shift by order of seniority. If there are no
volunteers from the prior shift, the junior qualified employee(s) on the shift
will be required to stay. If the shift assignment is for eight (8) hours, the
additional assignment may be up to four (4) hours unless the employee agrees to
stay longer. If the shift assignment is for twelve (12) hours, the additional
assignment may be for up to two (2) hours unless the employee agrees to stay
longer. In no case will an employee work more than sixteen (16) hours.

B.
If it is necessary to call qualified employees, they will be called in order of
seniority. If insufficient employees become available through the offer system,
then the junior-most employee shall become obliged to work as necessary.

C.
Overtime will be allocated by seniority within department or job class. In the
event no employee in the relevant job class and department accepts the overtime,
the opportunity to work overtime will be offered to all employees in the plant
and will be awarded to the senior qualified employee. In the event no employee
is awarded the overtime after the opportunity has been offered on a plant-wide
basis, the most junior qualified employee in the relevant department and job
class will be obligated to work the overtime.

Section 6 - Overtime Performance
A.
The Union agrees that all employees will cooperate in the performance of
overtime work and there shall be no concerted action by it or its members to
discourage such overtime performance.

B.
The Company desires not to engage in overtime balancing. If excessive overtime
accumulation by some employees becomes a problem, the Union will address it as
an internal Union affair by means of persuasion of the proper employees to
accept or reject overtime offers accordingly. The Company does however reserve
the right to balance overtime as the Company deems necessary.

Section 7 - Non Availability of Work
In the event work cannot be provided because of strikes, work stoppages in
connection with labor disputes, mechanical or electrical failures, failures of
utilities, Acts of God (fire, lightning, storms, cyclones, floods, etc.) Section
6 shall not apply. Supervisors shall make reasonable efforts to inform employees
work cannot be provided, but in failing to do so, the Company shall not be
liable for any pay or guarantee. If some alternative work is available, the
Company shall endeavor to utilize whoever is available, but shall not be liable
in these situations, for any pay or guarantee for those who are not available or
who do not work.
Section 8 - Reporting to Work
A.
Recognizing mutual responsibility in report-off practice, each employee must
report off in accordance with the Company rules and regulations.

B.
In the case of an unreported absence of three (3) or more days, the employee
will be considered as having quit his job. If an employee fails to report
his/her absence he/she shall not be arbitrarily treated under this Article if
he/she is able to furnish satisfactory evidence that such failure resulted from
illness, accident, death in his/her immediate family, Act of God, or other good
causes, which prevented him/her from making such report. Absenteeism will be
handled as described in the Absentee Policy.

C.
An employee reporting late for work will be paid commencing with the ring-in
time rounded to the nearest tenth (1/10) of an hour.






--------------------------------------------------------------------------------




Section 9 - Work Hours
In the event an economic downturn, the Company and the Union shall confer in an
effort to work out a mutually satisfactory arrangement for the fair distribution
of the work to senior qualified employees.
ARTICLE VII - Holidays
Section 1 - Holiday Schedule
The following days shall be considered paid holidays:
New Year’s Day
Good Friday
Memorial Day
Fourth of July
Labor Day
Thanksgiving Day
Friday following Thanksgiving Day
Christmas Day
Day before or day after Christmas (to be determined the first of each year)
Two (2) Floating Holidays


On an un-worked holiday the hours will be counted as time worked.
If any of the above holidays fall on Saturday, they will be observed on Friday.
If any of the above holidays fall on Sunday, they will be observed on the
following Monday.
When Christmas falls on a Thursday, the Company will modify the schedule of 3pm
to 11pm employees so that the employees do not have to work Christmas Eve and
effort will be made to reschedule so as not to lose any work time in the week.
New hires that start prior June 30th will receive two floating eight-hour
holidays. New employees that start July 1st or later will receive one floating
eight-hour holiday.
Employees that wish to take a floating holiday must provide forty-eight (48)
hours’ notice to their supervisors to allow for coverage. Employees will not be
paid for unused floating holiday time.
Section 2 - Holiday Pay
Employees eligible for paid holidays will be paid one and one-half (1 ½) times
their normal hourly rate for all hours worked on such holidays, in addition to
their regular holiday pay. Employees that are not working the 12-hour continuous
schedule will be paid holiday pay at 8 hours even if they have been scheduled
for overtime.
Section 3 - Holiday Pay on Regular Scheduled Workday
An eligible employee who does not work on any such holiday shall be paid his/her
regular scheduled workday at the rate of pay applicable to his/her
classification for the pay period in which the holiday falls.
Section 4 - Pay Requirements
An eligible employee for the purpose of this Article is defined as one who meets
the following conditions:
A.
Has completed his/her probationary period as defined in Article IX, Section 7 of
this Agreement.

B.
Performs work in the month in which the holiday occurs.

C.
Works his/her last scheduled day before and his/her first scheduled day after
the holiday occurs, excluding scheduled vacations, funeral leave and jury duty.






--------------------------------------------------------------------------------




Section 5 - Holiday Pay for Partial Work Day
If an eligible employee performs work on a holiday, but works less than eight
(8) hours, he/she shall be paid in accordance with Section 3 of this Article for
all un-worked hours up to eight (8) hours for the day.
ARTICLE VIII - Vacations
Section 1 - Vacation Eligibility
A.
An eligible employee for the purpose of this Article is defined as one who is
actively employed, has one (1) year of continuous service as of January 1 of the
vacation year and who has received earnings in at least 51% of the pay periods
during the previous calendar year.

B.
Such vacation benefits shall have been earned in the previous calendar year and
be based upon the eligible employee’s company continuous service date as of
January 1 of the vacation year.

C.
An employee who does not have one (1) year continuous service as of January 1 of
the vacation year, will be entitled to one (1) week of vacation providing the
employee’s employment anniversary date occurs on or before December 15 of the
vacation year and such employee has received earnings in 51% of the pay periods
during the preceding 12 month period.

Section 2 - Length of Vacation, Calculation of Payment
A.
An eligible employee will receive an annual vacation entitlement which will
include time off with pay in week increments in accordance with the following
table:

YEARS OF SERVICE
VACATION WEEKS
1 year but less than 3 years
1 week,40 hours pay
3 years but less than 7 years
2 weeks, 80 hours pay
7 years but less than 15 years
3 weeks, 120 hours pay
15 or more years
4 weeks, 160 hours pay



B.
Vacation pay will be computed based upon the employee’s applicable straight time
rate for the classified or laborer job currently held and on which the employee
holds seniority rights.

C.
Payment of regular vacation pay will be made in the payroll period in which
approved vacation is taken by the employee.



Section 3 - Vacation Scheduling    
On or promptly after January 1 of each year, each employee entitled or expected
to become entitled to take vacation time off in the following year will
establish his/her vacation based on the following:
A.
The Company shall review all requests submitted by 1/31 of each year and
schedule employee vacations based upon seniority and operational necessity,
giving senior employees preference where and when practical. Maintenance
employees cannot schedule vacations during a plant shutdown. The final right to
allot vacation periods and the right to change allotments is exclusively
reserved to the Company in order to assure orderly operations. The Company must
give employees thirty (30) days notice before changing scheduled vacations.

B.
Employees will be charged eight (8) hours of vacationtime for each scheduled
vacation day. Written requests that are received after 1/31 shall be considered
on a first come, first serve basis, and shall be scheduled based on anticipated
operational conditions. Employees will be notified of the status of such
requests within a reasonable time.

C.
All other requests for scheduled vacation days must be submitted to the
Supervisor at least 24 hours before beginning of the work shift. Vacation cannot
be carried over to a subsequent calendar year. Employees will not be paid out
for any unused vacation unless vacation time has been denied.

Section 4 - Plant Shutdown
Each year the Company may shut down the plant for two (2) weeks, one week being
between Christmas and New Year’s Day.





--------------------------------------------------------------------------------




Going further, plant shutdown will be announced 30 days prior to the date of
shutdown, employees with greater than three (3) week’s vacation who are not
scheduled to work will be required to schedule vacation during the shutdown.
Those employees with one (1) week who are not scheduled to work will have the
option of vacation or layoff. If the announcement of the shutdown is after
January for that year, employees may take vacation as previously scheduled or as
otherwise selected in Section 3.
Plant Maintenance and production personnel dedicated to special activities are
exempted from this policy as per proper advance notification. When the plant is
closed for the scheduled shutdown, all personnel may be scheduled, and will be
required, to work.
Section 5 - Terminations
An employee separated from the Company for any reason shall be paid for any
unused entitlement for the year in effect. In the event of death of the
employee, any unused vacation pay entitlement due in the year of death, as well
as any accrued vacation, will be paid to the employee’s designated beneficiary.
ARTICLE IX - SENIORITY
Section 1 - General
The purpose of this Article is to provide a fair and workable agreement for
giving preference when possible to employees with greater continuous seniority.
Both the Company and the Union encourage the promotion and advancement of all
employees.
Seniority shall be defined for purposes of this Agreement as the net credited
seniority for the bargaining unit employees on the payroll as of the date of
this Agreement and is in accordance with the seniority list published as of that
date. Employee, senior most qualified, with the most seniority shall be granted
their preference in selecting their assigned shift. If a more senior employee
selects to be on a specific shift, then that employee must stay on the selected
shift for a minimum of six (6) months. Upon management approval, the time
requirement may be modified for coverage needs.
The following shall apply to all cases of promotions, layoffs and recalls.
Section 2 - Bids Between Departments
This Section will cover job bids for all permanent jobs and will allow employees
to bid from one job classification (Welder/Finisher/Helper) to another, other
than for Special Skill Classification Bids, which are covered in Section 3.
Successful bidders shall remain on the new job for no less than one (1) year
prior to rebidding, unless permitted by the Company due to special necessities
and circumstances.
The Company shall first post a notice that the job is open. Interested employees
will, within ninety-six (96) hours, excluding Saturdays, Sundays, and Holidays,
notify the Company of their interest by completing and submitting a bid notice
to their Supervisor. An employee who is on vacation when a job is posted may
apply for that job by telephone, FAX, or E-mail. He/she may also have another
employee submit a bid on his/her behalf, which the employee will confirm upon
his/her return to work.
In awarding all permanent bids, consideration shall be given to the following
Factors:
a.
The best-qualified bidder able to perform the work.

b.
Continuous plant service.

When the Company determines that Factor (a) applies to two (2) or more
applicants who are relatively equal, Factor (b) shall govern the choice. The
“best qualified” shall be determined based on each employee’s performance during
the past year; using such objective criteria as productivity, quality,
disciplinary and absentee records. An employee who is denied a job under
paragraph a., above, shall have recourse to the grievance process.
An employee awarded a job on this basis shall be paid in accordance with Article
V of this Agreement. The successful bidder will start his/her probationary
period on the new job assignment within thirty (30) calendar days of the bid
award unless it is determined that additional time is needed, such as finding an
appropriate replacement for the successful bidder, in which case the assignment
may be delayed for an appropriate period of time. Note that an employee has
seventy-two (72) hours to turn down a bid once awarded.





--------------------------------------------------------------------------------




Should it be necessary for the Company to fill the job in the interim period,
such job shall be filled in accordance with the applicable provisions under the
Agreement.
In the event no employee bids the posted bid, the Company may assign the job to:
a.
Any probationary employee in accordance with Section 5 of this Article.

b.
Any new hire.

Section 3 - Special Skill Classification Bids
The Special Skill Classification will include, but not be confined to,
Maintenance positions.
It must be recognized that the Company is completely aware of the advantage of
promoting within; there are, however occasions when it is absolutely essential
that fully qualified persons fill a special skill position. When such is the
case, the following action will be taken:
a.
The position will be posted indicating that the position is to be filled with a
completely qualified person.

b.
All Company employees signing the posting will be considered for the position.

c.
If any employee is deemed through testing to be qualified, they will be offered
the position in accordance with their Company seniority (most senior first).

d.
If, in the discretion of management, no employee considered above is deemed
qualified, the Company will fill the position by hiring a person from outside
the Company, and such person will become a member of the Bargaining Union under
the provisions of this Agreement. Wrtten docementation shall be provided to the
Union President and Servicing Union Staff Representative.

Section 4 - Job Probationary Period
When an employee has been awarded a bid job by the Company in accordance with
Section #2 or #3 of this Article, he/she shall be deemed to be probationary for
sixty (60) working days. At any time during this period, the Company may
discontinue the probationary period if, it is determined that the employee
cannot meet the requirements of the job. An employee who fails to qualify under
this provision will be reassigned or returned to his/her former job assignment.
Section 5 - Voluntary Lay Off
A.
In the event of a reduction in force, an employee may volunteer to be laid off.
Such a voluntary lay off will be granted if mutually agreed upon by the Company
and the Union.

B.
Voluntary layoffs will last for a minimum of ninety (90) calendar days except in
the case where the Company needs an employee to return to work prior to the
expiration of ninety (90) calendar days.

C.
At the end of ninety (90) calendar days of voluntary lay off, senior employees
will be given an opportunity to return to work if work is available, or they may
volunteer for an additional thirty (30) calendar days of voluntary layoff.

D.
This process of continuing voluntary lay off will continue in thirty (30)
calendar day increments until the employee returns to work.

Section 6 - Reduction in Force
In the event of a reduction in force, the employees with the least amount of
continuous plant seniority will be laid off first, provided the remaining
employees are qualified to fill the remaining jobs. The jobs to be continued in
force will be filled from among the employees not laid off according to the
following procedures:
A.
So far as possible, jobs will be filled on a seniority basis from among
employees who are classified in or are qualified for such jobs. Those who are
considered as trainees for the classification will then be utilized.

B.
Employees not awarded classified restricted jobs in accordance with the
foregoing will be assigned to Helper jobs, to the extent needed by the Company.

C.
In recalling employees from layoff, the employees on the layoff list will be
recalled according to their seniority, provided they are qualified to perform
the available work, and reinstated to active classification status when
applicable.

D.
Notice of recall shall be mailed by certified mail to employee’s address on file
with the Company and dates used in Section 11 shall count from the date of
delivery.






--------------------------------------------------------------------------------




Section 7 - Probationary Employee
New employees and those hired after break in continuity of service will be
regarded as probationary employees for the first 180 days of work and will
receive no continuous service credit during such period unless required by law
(Company will abide by the Affordable Healthcare Act with regard to benefits).
After 90 days new employees will be eligible for benefits, pension match and
holiday pay, however the Company will retain the exclusive determination to lay
off or discharge for 180 days from date of hire. Probationary employees may be
laid off or discharged as exclusively determined by the Company. Probationary
employees continued in the service of the Company subsequent to the first 180
days of work from the date of original hiring shall receive seniority credit
from the date of original hire or other period required by law.
Section 8 - Notice of Layoff/Recall
The Company will give a five (5) working day notice concerning any layoff. An
employee who leaves after being notified of a layoff affecting his job will
retain seniority rights described above, provided he returns to work within
seven (7) calendar days after being recalled. A Seniority List has been
established to govern layoff and recall.
Section 9 - Promotion to Excluded Position
A.
Any employee who is temporarily utilized in an excluded position shall retain
and accumulate plant seniority and such assignment shall not exceed a total of
one hundred eighty (180) working days due to sick leave, accidents, vacations,
production reasons, etc.

B.
Any employee who is promoted to an excluded position shall retain and accumulate
seniority for a total of ninety (90) working days. Any employee who remains in
an excluded position beyond this limitation shall forfeit all seniority rights
in the bargaining unit and shall not accumulate plant seniority while assigned
to such excluded position.

C.
If the employee is subsequently returned to the bargaining unit, such employee
shall be assigned a position in accordance with his/her plant seniority.

D.
In making a selection under Paragraph A or B, above, the selection of the
employee will be at the sole discretion of the Company.

Section 10 - Termination of Seniority
Seniority shall date from an employee’s original date of employment, and shall
be terminated and employment shall end under the following circumstances:
A.
Discharge for cause.

B.
Resignation, retirement, or death of employee.

C.
Termination in accordance with Article V - Wages, Plant Shutdown, Severance Pay.

D.
Permanent transfer to an excluded position.

E.
Failure to notify the Company of reason for absence within three (3) working
days of the start of such absence, unless it would be impossible or unreasonable
under the circumstances.

F.
Failure to report to work within five (5) working days of receipt of recall
notice, unless it would be impossible or unreasonable under the circumstances.

G.
Failure to return to work on the first working day following the expiration of
an approved leave of absence, unless it would be impossible or unreasonable
under the circumstances.

H.
Absence from work for twenty-four (24) consecutive months for any reason.

ARTICLE X - ADJUSTMENT OF GRIEVANCES
Section 1 - Grievance Procedure
The Company and the Union agree that the Grievance Procedure contained herein is
adequate to provide a fair and final determination of all grievances arising
under the terms of this Agreement; that this procedure shall be used to adjust
any such complaints or grievances; and that both parties shall expedite such
settlement.
Step 1 Any employee who believes that he/she has a justifiable complaint shall
within thirty (30) days of the incident discuss the complaint with his/her
Supervisor, with or without the Grievance Committee-person being present, as the
employee may elect, in an attempt to settle same. However, any such employee may
instead, if he/she desires, report





--------------------------------------------------------------------------------




the matter directly to his/her Committee-person, if he/she believes the request
or complaint merits discussion, shall take it up with the employee’s Supervisor
in a sincere effort to resolve the problem.
The Supervisor shall have authority to settle the complaint. The Grievance
Committee-person shall have authority to settle, withdraw, or refer the
complaint as provided below.
The settlement of a complaint in Step 1 shall be without prejudice to the
position of either party and will not set a precedent in any other grievance,
past, present or future.
If the complaint is not settled in Step 1, the Grievance Committee-person can
refer it to Step 2 by completing a written grievance form within three (3) days
of the Supervisor’s oral response.
Step 2 In order to be considered further, a grievance shall be filed by the
Union with the Human Resources Manager, within ten (10) days of receipt of the
written grievance, by proper notation on such written grievance.
The second step meeting shall include the grievant and three other Union
representatives of the Union’s choice. The Company will be represented by the
Human Resources Manager or his/her representative and any additional members of
supervision who are required to obtain a full disclosure of the facts. Either
party may call additional witnesses who are employees of the Company and their
attendance shall be limited to the time required for their testimony.
Grievances discussed at Step 2 shall be answered by the Human Resources Manager,
which shall be given to the Grievance Committee within fifteen (15) days after
the date of the Step 2 meeting unless a different date is mutually agreed upon.
The Human Resources Manager shall have the authority to settle any grievance
before him/her. The Chairperson of the Grievance Committee shall have authority
to settle, withdraw, or recommend for appeal to Step 3 of the Grievance
Procedure, any grievance before the Grievance Committee.
Step 3 In order for a grievance to be considered further, written notice of
appeal shall be served to the Human Resources Manager, within fifteen (15) days
after receipt of the Step 2 answer, by the representative of the International
Union.
Discussion of the appealed grievance shall take place at the earliest date of
mutual convenience following receipt of the notice of appeal, but not later than
thirty (30) days thereafter unless either party shall request in writing, with
reasons therefore, that the meeting take place at a later date.
Grievances discussed in such meeting shall be answered, in writing, by the Human
Resource Manager or his/her designee within fifteen (15) days after the date of
such meeting unless by mutual agreement a different date for disposition is
agreed upon. Such written answer shall contain a concise summary of each
representative’s contractual analysis of the issues presented by the grievance;
the Company’s answer, and shall form a part of the written grievance.
The Human Resources Manager or his/her designee of the Company shall have
authority to settle the grievance. The designated representative of the
International Union shall have authority to settle, withdraw, or appeal the
grievance to Arbitration. The designated representative of the International
Union may by written notice served on the designated representative of the
Company within thirty (30) days from receipt of the Company’s Step 3 response,
appeal the grievance to Arbitration.
Section 2 - Arbitration
A.
If a satisfactory settlement of a grievance is not made in Step 3 of the
grievance procedure, an appeal may be taken by the Union to an impartial
Arbitrator by written notice served on the Company within thirty (30) days from
receipt of the Company’s Step 3 response. The Arbitrator shall be appointed by
mutual agreement of the parties and shall be a member of the National Academy of
Arbitrators and selected through the Federal Mediation and Conciliation
Service..

B.
The Union may not call Non-Bargaining Unit employees to testify on the Union’s
behalf at any arbitration hearing. The Company may not call any Bargaining Unit
employee to testify on its behalf at any arbitration hearing. Nothing in this
paragraph shall be interpreted to limit the parties’ rights to cross-examine
witnesses who testify at arbitration hearings.

C.
The Arbitrator shall have jurisdiction and authority only to interpret, apply or
determine compliance with the provisions of this Agreement. The Arbitrator shall
not have jurisdiction or authority to add to, detract from or alter in any way
the provisions of this Agreement.






--------------------------------------------------------------------------------




D.
The Arbitrator shall not docket an appeal which is not filed within the time
provided in Article X - Adjustment of Grievances for filing notice of appeal
from a decision in Step 3.

E.
The decision of the Arbitrator on any issue which shall have been submitted in
accordance with the provisions of this Agreement shall be final and binding upon
the Company, the Union and all employees concerned.

F.
The expense and compensation incident to the services of the Arbitrator shall be
split evenly by the parties or as directed by the Arbitrator.

G.
If this Agreement is violated by the occurrence of a strike, work stoppage or
interruption or impeding of work at any plant or sub-division thereof, the
Arbitrator shall refuse to consider or decide any cases concerning employees
involved in such violation while such strike, work stoppage, or interruption or
impeding of work is in effect.

Section 3 - General Provisions Applicable to Complaints and Grievances
A.
At all steps in the complaint and grievance procedure, the grievant and the
Union Representatives should disclose to the Company Representatives a full and
detailed statement of the facts relied upon, the remedy sought, and the
provisions of the Agreement relied upon. In the same manner, Company
Representatives should disclose all the pertinent facts relied upon by the
Company.

B.
If a decision with respect to a complaint or a grievance is not referred or
appealed in accordance with the time limits set forth in each Step, the matter
shall be considered settled on the basis of the decision last made and shall not
be eligible for further appeal. The Company shall notify the Union when closing
a grievance pursuant to this paragraph.

C.
If the Company’s discussion or answer to a complaint or a grievance is not given
within the prescribed time requirements in any Step, the Union after notifying
the Company shall be entitled to the remedy sought in the grievance

D.
The parties may, by mutual agreement, waive any of the time limits set forth in
this Article.

E.
In case a complaint involves a large group of employees, a reasonable number may
participate in the discussion in Step 1 and 2.

F.
Complaints or grievances which are not initiated in the proper step of the
Grievance Procedure shall be referred to the proper step for discussion and
answer by the Company and the Union Representatives designated to handle
complaints and grievances in such step.

G.
In any settlement involving retro-active payments, the appropriate Union and
Company representatives shall expeditiously determine the identity of the payees
and the specific amount(s) owed each payee. Payment shall be made promptly.

H.
If this Agreement is violated by the occurrence of a strike, work stoppage, or
interruption or impeding of work at any plant or sub-division thereof, no
grievance shall be discussed or processed into the 3rd Step level or above in
such plant which such violations continues, and under no circumstances shall any
complaint or grievance concerning employees engaged in the violation be
discussed or processed while such violation(s) continues.

I.
“Day” as used in this Section shall mean calendar day, but shall not include any
Saturday, Sunday, or Holiday.

ARTICLE XI - DISCHARGE
An employee (other than a Probationary employee) shall not be peremptorily
discharged. In all cases in which Management may conclude that an employee's
conduct may justify suspension or discharge, he shall be suspended initially for
not more than 5 working days, and given written notice of such action.
In all cases of discharge, or of suspension for any period of time, a copy of
the discharge or suspension notice shall be promptly furnished to the President
of the Bargaining Unit.
If such initial suspension is for 5 working days and if the employee affected
believes he has been unjustly dealt with, the employee may request and shall be
granted, during this period, an investigatory meeting with the Plant Manager or
the Company’s designated official. A grievance committeeman may be present as
the employee may choose.
During the course of the meeting described in the preceding paragraph, the
Company will present its reasons for the suspension or discharge. The employee
and/or Union will present their arguments for why the suspension or discharge is
not appropriate. The Company, employee and Union will all have the opportunity
to present any facts that have come to light between the time of the event which
gave rise to the suspension or discharge and the time of the investigatory
meeting. After such meeting, or if no such meeting is requested, Management may
conclude whether the suspension shall be affirmed, modified, extended, revoked,
or converted into a discharge. In the event the suspension





--------------------------------------------------------------------------------




is affirmed, modified, extended, or converted into a discharge, the employee
may, within 5 working days after notice of such action, file a grievance in the
third step of the complaint and grievance procedure.
Final decision shall be made by the Company in this step within 5 working days
from the date of the filing thereof. Such grievance shall thereupon be handled
in accordance with the grievance procedure section.
The Company in arbitration proceedings will not make use of any personnel
records of previous disciplinary action against the employee involved where the
disciplinary action occurred two or more years prior to the date of the event
which is the subject of such arbitration.
Should it be determined by the Arbitrator that an employee has been suspended or
discharged without proper cause therefore, the Company shall reinstate the
employee and make the employee whole for the period of the employee’s suspension
or discharge, which shall include providing him such earnings and other benefits
as the employee would have received except for such suspension or discharge, and
offsetting such earnings or other amounts as the employee would not have
received except for such suspension or discharge.
ARTICLE XII - INSURANCE
Section 1 - Medical Program
A.
The Company will provide a health plan for each full time employee with 1040
hours worked, or as required by law who elects health care coverage, as well as
his/her dependents, if elected.

B.
Plan coverage will be set forth in the summary plan description for the plan, a
copy of which will be provided to each employee.

C.
The employer may elect new carriers and new providers during the term of this
Agreement. However, the level of coverage will remain substantially similar
throughout the term of this Agreement.

D.
Any employee who elects health care coverage will be required to pay, by means
of payroll deduction, an amount equal to to a percentage of the premium cost of
the level of coverage selected as stated below:

Effective Date
Employee Contribution as % of Total Premium
January 1, 2018
15.0%
January 1, 2019
15.5%
January 1, 2020
16.0%
January 1, 2021
16.5%
January 1, 2022
17.0%



E.
The Company and the Union will meet annually to review anticipated rate changes
prior to increasing employee contributions, the Company will review possible
program changes with the Union. To the extent that the Company and the Union can
agree on changes that will mitigate rate increases, the program changes will be
implemented instead of an increase in employee contributions.

F.
If an employee is laid off work, medical coverage will continue, if the employee
proffers the amount of contribution to the Company, for the following period of
time:

a.
If the employee has less than ten (10) years of service, coverage will continue
until the end of the month of layoff plus six (6) additional months of coverage.

b.
If the employee has more than ten (10) years of service, coverage will continue
until the end of the month layoff plus twelve (12) additional months of
coverage.

G.
If the Company is unable to provide a substantially similar level of health care
coverage to the members of the bargaining unit at any time during the life of
this Agreement, it will meet with the Union to discuss alternatives available.

Section 2 - Medical Program - Retired Employees
A.
For those employees who retire from the Company on or after the Effective Date
of the original Agreement, the health plan which is in place for active
employees shall be continued for retired employees who elect such coverage






--------------------------------------------------------------------------------




as well as their dependents, if elected. Such premium costs will be the
responsibility of the retired employee and/or his covered dependents.
B.
Coverage under the health care plan will continue for the retired employee and
dependents as long as the appropriate contributions are made and the employee
and/or dependents remain eligible under the terms of the Plan.

C.
Notwithstanding the foregoing, all covered individuals will cease receiving
health care coverage form the Company under the health care plan when they
become eligible for Medicare. When they are Medicare eligible, the medical
provider for the Company will be a Medicare HMO plan selected by the Company.
The premium costs of the Medicare HMO plan will be the responsibility of the
retired employee and/or his/her covered dependents.

D.
For the purposes of this Section, retired employees are defined as employees
with a minimum of 10 years continuous service and age 62 at retirement.

Section 3 - Dental Program
The Company provides a dental program to employees. Refer to Company Summary
Benefit schedule for details.
Section 4 - Vision Program
The Company provides a vision program to employees. Refer to Company Summary
Benefit schedule for details.
Section 5 - Life Insurance
A.
The Company provides life insurance to employees. Refer to the Company Summary
Benefits for details.

B.
Those employees who retire after the effective date of this Agreement will be
eligible to receive a $4,000 benefit to be paid by the Company in the event of
the retired employee’s death.

ARTICLE XIII - SAFETY AND HEALTH
Section 1 - Safety Program
A.
The Company agrees to continue to make all reasonable provisions for the safety
and health of its employees during the hours of their employment and to comply
with applicable laws and regulations. The Company and the Union agree to work
cooperatively to reduce work hazards and eliminate on the job injuries. To this
end, protective devices, wearing apparel other than normal, and other equipment
necessary to properly protect employees from injury shall be provided by the
Company at no cost to the employees, except that the Company may assess a fair
charge to cover loss or willful destruction thereof by the employees.

B.
Every employee shall wear safety shoes which comply with ANSI Standard Z41 PT 99
or its successor standard. The Company will provide safety shoes from a
catalogue chosen by the Company, once per year. Alternatively, the employee may
obtain safety shoes from any other source and the Company shall reimburse the
employee up to $150.00, once a year, or if approved by Human Resources as needed
paid through the payroll system. If the employee chooses to select from a source
other than the catalogue, the employee must present adequate proof of purchase
for payment.

C.
The Company will provide $100.00 per year toward the cost of prescription Safety
Glasses for employees who wear prescription eyeglasses.

D.
The Company shall provide adequate first aid for all employees during their
working hours.

Section 2 - Safety Committee
A Safety Committee shall be composed of three (3) employees designated by the
Union and three (3) members from Management. The Union and the Management
representatives shall designate their respective Co-Chairpersons and committee
members.
The Committee shall hold monthly meetings at times determined by the
Co-Chairpersons who may agree to also hold special meetings. Such special
meetings will be scheduled by mutual agreement of the Co-Chairpersons, and shall
take place within three (3) working days of the date the Co-Chairpersons reach
such agreement.
The Safety Committee shall have the option of conducting plant tours/inspections
on a quarterly basis in lieu of its regular monthly meetings. During such tours,
the members of the committee may personally examine machinery, equipment and
other items in and around the facility, and monitor the Company’s progress in
meeting its safety goals. The Co-Chairpersons shall agree beforehand as to what
parts of the facility shall be the focus of such plant tours/inspections.





--------------------------------------------------------------------------------




The Management Co-Chairperson shall provide the Union Co-Chairperson with a copy
of the minutes of each meeting.
Section 3 - Safety Conditions
A.
If any employee feels he/she is being required to work under conditions which
are unsafe or unhealthy beyond the normal hazard inherent to his/her job, he/she
shall notify his/her Supervisor of such conditions and facts relating thereto.
Any dispute arising between the supervisor and the employee regarding a safety
condition will be referred, as soon as possible, to a management member of the
safety committee. The management representative will meet with both the employee
and the supervisor. The employee will be afforded the opportunity to explain why
he/she believes the condition is unsafe or unhealthy beyond the normal hazard
inherent in the employee’s job. The management representative will, in concert
with the employee and supervisor, attempt to determine if the conditions are
unsafe or unhealthy beyond the normal hazard inherent in the employee’s job, and
if so, what can be done to mitigate or eliminate such hazards. If the management
representative determines that an unsafe condition does not exist, the employee
will return to work, and the employee may still utilize Article X of this
Agreement to file a grievance.

B.
Safety Committee Members will utilize their own time to investigate alleged
unsafe conditions unless there is a serious imminent unsafe condition or the
management representative in Part A seeks to consult with a member of the Safety
Committee to review a dispute. When seeking time off during the employees’ work
time, such permission shall not be unreasonably withheld.

C.
The Company and Union Co-Chairpersons may, by mutual agreement, request the
Company to undertake testing of air quality, noise levels, or other such tests
as the two Co-Chairpersons should agree upon.

D.
The Company will not assign employees to work alone in an area where they will
not be observable by other employees, specifically in/on overhead cranes,
confined spaces, and other such areas as the parties may determine.

E.
Recognizing that engineering controls are often the most effective means of
abating an occupational health or safety hazard, the Company shall install such
controls where employees are exposed to unsafe or unhealthful conditions when
and where practicable. Such controls shall be tested at reasonable intervals and
maintained in sound working order.

F.
The Company will install appropriate ventilation systems where needed and
maintain them in good working order.

G.
The Joint Safety and Health Committee shall inspect and review changed or new
work processes or new machinery or materials to assure the safety and health of
employees.

Section 4 - Physician Examination
Employees shall be directed to and shall submit to examination by a physician
selected by the Company to obtain clearance to return to work after absence due
to illness, injury or other causes, or at any other time during the course of
his/her employment when in the judgment of the Company such examination is
called for in the best interest of the employee and the Company. The Company
retains the right to conduct, at its own discretion, random drug testing for
substance abuse. It is agreed, however, that the Company does not have the right
to establish any requirements regarding the treatment of any illness or injury
or the selection of the physician to administer such treatment is the solely the
prerogative of the employee, except as provided for under the Worker’s
Compensation Act.
Section 5 - Safety Instructions
A.
Employees hired or awarded different jobs shall be given safety instruction for
the job they were assigned. The Safety Committee may make recommendations on
these and other safety education matters including the development of safe
procedures for new or changed machinery or work process.






--------------------------------------------------------------------------------




Section 6 - Accident Investigations
All serious accidents shall be investigated by a management member of the Safety
Committee as soon as practical and recommendation will be made to the
Supervisor. Copies of the report and/or recommendations will be given to all
members of the Safety Committee. After receiving the investigation report, the
Union Chairman of the Safety Committee may address questions about the
investigation report to the Management Chairman of the Safety Committee, or
recommend further investigation of the accident.
Section 7 - Pay on Day of On the Job Injury
An employee who is injured on the job shall be paid according to Article V,
Section 4.
Section 8 - Medical Surveillance
The Company shall institute a medical surveillance program. This program shall
provide selected employees with recommendations for tests appropriate to the
hazards such employees are exposed to on the job. The employee shall seek such
testing through the annual examinations provided in the Company’s benefit plans.
To the extent the benefit plans do not cover such tests, the Company will bear
the expense of such tests. The Company and the Union will work consultatively to
determine what, if any, tests are appropriate for various job assignments.
Recommendations for such tests will be made following mutual agreement by the
Union and the Company.
ARTICLE XIV - RETIREMENT PLAN
The Company will implement a defined contribution pension plan under the
Steelworkers Pension and Trust Fund.
The Company contributions shall be a percentage of employee Gross Pay as listed
below:
January 1, 2018
4.00%
January 1, 2019
4.25%
January 1, 2020
4.25%
January 1, 2021
4.50%
January 1, 2022
4.50%

ARTICLE XV - 401(k) BENEFITS
All eligible employees may elect to participate in the Synalloy Retirement
401(k) Savings Plan following sixty (60) days of employment. Refer to the
Synalloy 401(k) Summary Plan Description for terms and conditions.
ARTICLE XVI - MILITARY
Section 1 - Rights and Privileges
An employee entering the Armed Forces of the United States shall be guaranteed
all the rights and privileges to which he/she is entitled to under the law.
Section 2 - Military Reserves
A.
Those employees who elect to fulfill their military obligation by serving in
either the Military Reserves or National Guard shall be allotted time off up to
two (2) calendar weeks annually for summer encampment duty.

B.
Employees with one (1) or more years of continuous Company service shall be
eligible to receive a special payment from the Company representing the
difference between gross military earnings, excluding travel, clothing or
housing allowance and the straight time Company earnings, up to a maximum of
eighty (80) hours for the period corresponding to military encampment.

C.
The Company shall establish a payroll and administrative procedure for
administrating special payments under this Article.

ARTICLE XVII - TERMINATION
The terms and conditions of this Agreement shall become effective on January 6,
2018 and shall remain in full force and effect until 11:59 p.m. on January 5,
2023.





--------------------------------------------------------------------------------




At least ninety (90) days prior to the expiration date of the Agreement, either
party may indicate by written notice to the other its desire to negotiate a new
Agreement.
ARTICLE XVIII -SUCCESSOR, TRANSFEREE AND ASSIGNEE
This contract shall be binding upon the parties hereto, their successors,
transferees, and assignees. In the event the Company sells or transfers any
operation, or part thereof, this contract shall remain in full force and effect
and be binding upon the purchaser or transferee, and the Company agrees it will
include in the purchase agreement that this contract is binding on the purchaser
or transferee.







--------------------------------------------------------------------------------




SIGNATURES
United Steel, Paper, and Forestry, Rubber, Manufacturing, Energy, Allied
Industrial and Service Workers International
 
United Steel, Paper, and Forestry, Rubber, Manufacturing, Energy, Allied
Industrial and Service Workers International (Local Unit)
 
Bristol Metals, LLC
 
 
 
 
 
 
 
 
 
 
Leo Gerard
 
James Pennington
 
Kyle Pennington
President
 
Unit President
 
President
 
 
 
 
 
 
 
 
 
 
Stanley W. Johnson
 
Daniel Bost
 
Kevin Van Zandt
Secretary - Treasurer
 
Recording Secretary
 
Executive Vice President
 
 
 
 
 
 
 
 
 
 
Tom Conway
 
Joseph Dombrowski
 
Pam Kurgan
Vice President
Administration
 
Unit Committee
 
HR Manager
 
 
 
 
 
 
 
 
 
Fred Redmond
 
William Miller
 
Sally Cunningham
Vice President
Human Affairs
 
Unit Committee
 
Vice President
Corporate Administration
 
 
 
 
 
 
 
 
 
Robert “Bobby Mac” McAuliffe
 
Dwight McCrae
 
 
Director - District 10
 
Unit Committee
 
 
 
 
 
 
 
 
 
 
 
 
James P. Watt
 
Dennis Taylor
 
 
District 10
 
Unit Committee
 
 
Staff Representative
 
 
 
 






--------------------------------------------------------------------------------




APPENDIX A
CLASSIFICATION AND PROGRESSIVE RATE CHART
($/HOUR)


Increase
 
$0.75
$0.40
$0.35
$0.35
$0.35
 
 
Upon Ratification
1/1/2019
1/1/2020
1/1/2021
1/1/2022
Helper
C
$13.15
$13.55
$13.90
$14.25
$14.60
B
$14.52
$14.92
$15.27
$15.62
$15.97
A
$15.94
$16.34
$16.69
$17.04
$17.39
Finisher
C
$15.62
$16.02
$16.37
$16.72
$17.07
B
$16.98
$17.38
$17.73
$18.08
$18.43
A
$18.41
$18.81
$19.16
$19.51
$19.86
Weld Mill Operator
C
$17.67
$18.07
$18.42
$18.77
$19.12
B
$19.21
$19.61
$19.96
$20.31
$20.66
A
$20.76
$21.16
$21.51
$21.86
$22.21
End/Butt Welder
C
$15.62
$16.02
$16.37
$16.72
$17.07
B
$16.98
$17.38
$17.73
$18.08
$18.43
A
$18.41
$18.81
$19.16
$19.51
$19.86
Maintenance
C
$18.41
$18.81
$19.16
$19.51
$19.86
B
$19.95
$20.35
$20.70
$21.05
$21.40
A
$21.50
$21.90
$22.25
$22.60
$22.95
Maintenance Multicraft
C
$21.41
$21.81
$22.16
$22.51
$22.86
B
$22.95
$23.35
$23.70
$24.05
$24.40
A
$24.50
$24.90
$25.25
$25.60
$25.95








--------------------------------------------------------------------------------




APPENDIX B
ATTENDANCE POLICY
Bristol Metals, LLC    Attendance Policy
POLICY
Every employee has the obligation of reporting to work punctually, in accordance
with his/her work schedule. Excessive absences, tardiness and early quits have a
detrimental affect on productivity, morale, and the Company’s ability to meet
its commitments to its customers.
Every employee is required to notify the Company, specifically a Department
Supervisor as far in advance as possible, or as otherwise directed, when he/she
is to be absent for a scheduled shift or a part thereof.
UNDER THIS ATTENDANCE POLICY, THERE IS NO DIFFERENCE BETWEEN AN EXCUSED AND
UNEXCUSED ABSENCE, LATE AND/OR AN EARLY QUIT. IT DOES NOT MATTER WHY AN ABSENCE,
LATE OR EARLY QUIT OCCURS.
DEFINITIONS
Absent - Failing to report to work on any scheduled workday, including scheduled
overtime.
Tardy/Late - Reporting to work after a scheduled starting time, or failing to
clock in at the beginning of one’s shift. See Item 10 under “Program,” below.
Early Quit - Leaving work before the scheduled ending time. In accordance with
Company work rules, an employee must obtain his/her supervisor’s approval before
leaving on an Early Quit.
Weekend - Days on which an employee is not scheduled to work. Generally,
Saturday and Sunday, but may fall on other days, depending on the employee’s
schedule.
No Call/No Show - Failure to report off from work prior to the start of the
employee’s scheduled shift (unless a documented Emergency prevents such a report
possible) will be counted as one absence.
On a rolling twelve-month period, each employee (except probationary employees)
shall be allotted the following:
4 incidents/occurrences for Absences.
5 incidents/occurrences for Lates/Early Quits. There is no difference between a
Late and an Early Quit.


Probationary employees will receive a pro-rated allotment at the end of their
probation periods.
Employees do not receive any allotment of Absences or late arrivals/early quits
during the probation periods. The Company does not need to apply the normal
disciplinary steps indicated in this policy for employees during the probation
period.


PROGRAM
1.
Absence from 3 or more consecutively scheduled days is considered one incident
if the illness/injury is verified by a doctor, in writing. If it is not, then
each day will be considered an incident. Item #5 below applies.

2.
Work scheduled outside of an employee’s regular schedule including, but not
limited to overtime, will be considered regularly scheduled time if the employee
has agreed in advance to work during this time.

3.
An employee off for 4 or more consecutively scheduled work days due to an
illness or injury must provide a release from his/her attending physician in
order to return to work. Employees will not be permitted to return to work
without a doctor’s release.

Partial days shall be included, for example:
If a person leaves early, then reports off for the next 3 consecutively
scheduled days due to the same illness/injury, it will be considered 4
consecutive days. The same applies if a person is absent for 3 consecutive days,
reports to work on the 4th day, but leaves early due to the same illness/injury.
With a physician’s verification, this time will be recorded as one occurrence.
4.
Employees who report to work and leave less than halfway through the scheduled
shift shall be charged for an Absence occurrence, not an Early Quit.

5.
Absences separated by a weekend are not considered consecutive days unless
verified by an employee’s attending physician.






--------------------------------------------------------------------------------




6.
Time off for certain events such as Jury Duty, Funeral Leave, Military Leave,
Union Business, Family Medical Leave, Sick & Accident and Worker’s Compensation
will not be counted, for the purpose of discipline against an employee provided
that the appropriate documentation is provided in a timely manner.

7.
Non-probationary employees shall receive eight (8) hours paid personal day for
three (3) months perfect attendance. Perfect attendance will be defined as an
employee who has not missed work for any reason other than Jury Duty, Military
Leave, Funeral Leave and Union business. Said paid time off shall be paid at the
employee’s normal pay rate on the date such days are used. Such days will be
considered as time worked for all purpose. Any unused Personal/Sick days cannot
be carried over to a subsequent calendar year and will not be paid out unless
denied.

8.
An employee who is one occurrence away from termination, whether for Lates/Early
Quits or Absences may convert one unused Absence occurrence to two unused
Late/Early Quit occurrences or two Late/Early Quit occurrences to one Absence
occurrence. The employee may make one such conversion per year.

9.
An employee may, at the Company’s discretion, make up lost time for pay
purposes. He/she will, however, be charged for the occurrence unless advance
arrangements are made in accordance with Item#11, below.

It is each employee’s responsibility to clock in/out properly. An employee, who
for any reason does not clock in/out, must properly complete an Employee Time
Verification Form. An employee who does not clock out but completes the Employee
Time Verification Form shall not be charged an occurrence. If, however, an
employee’s failure to clock in/out becomes habitual, he/she will be subject
disciplinary action. The determination of habitual violations shall be at the
discretion of the Company.
NOTE: COMPLETION OF THE EMPLOYEE TIME VERIFICATION FORM IS THE EMPLOYEE’S
RESPONSIBILITY.
Verbal, email or voicemail verifications do not qualify as proper verification.
Only the completion of the Employee Time Verification Form is acceptable.
10.
Arrangements may be made for a temporarily modified schedule, as follows:

A.
An employee may be authorized to start a shift early in order to leave early or
start a shift late and work late.

B.
The arrangements must be made in seventy-two (72) hours in advance and have the
appropriate documentation which must be received by Human Resources in advance
of the schedule modification.

C.
It is the employee’s responsibility to ensure that the proper documentation is
completed, signed and submitted to Human Resources in a timely manner.

11.
An employee who fails to clock in at the beginning of his/her shift will be
considered late. If the employee personally reports to a member of management
that he/she has not clocked in, and does so before the scheduled starting time
for his/her shift, he/she will not be charged with a Late occurrence. The
management employee to whom such notice is given must notify Human Resources
within 24 hours. If no management employee is available, such notice may be
given by voice mail at extension 202. The employee leaving such voice mail
should note the time he or she is calling. The time of the call will be
confirmed by the voice mail system, which places a time stamp on all messages.

DISCIPLINE
1.
Employees will be subject to disciplinary action under this policy as follows.

A.    Verbal Warning - When employee is one occurrence from reaching his/her
allotted limit.
B.    Written Warning - When employee reaches his/her allotted limit.
C.    Termination - When employee exceeds his/her allotted occurrences.
2.
Four (4) occurrences within a 30 day period shall be cause for termination
regardless of previously issued warning(s) and regardless of whether the
incidents are for Absences, Lates or Early Quits.

The Company and the Union may amend this policy by mutual agreement.







--------------------------------------------------------------------------------




APPENDIX C
WORK RULES
Bristol Metals, LLC    Munhall Work Rules
The following work rules are in effect and set forth below and are to be
observed by all employees. Violation of any of these rules will result in
disciplinary action up to and including discharge.
1.
Intentional falsification of time cards, claim forms, production reports,
personal information, or any other Company documentation.

2.
Unauthorized possession of property of the Company, another employee, or
authorized visitor.

3.
Misuse, removal, or release of property or confidential information of the
Company without prior written authorization from the Company.

4.
Unauthorized possession or bringing firearms, weapons, or explosives on Company
premises at any time.

5.
Intentional or negligent destruction, damage, misuse, or concealment of the
tools, equipment, products, or property of the Company, another employee or
authorized visitor.

6.
Sabotage or willful neglect in the performance of assigned duties or
responsibilities.

7.
Leading, encouraging, instigating, or participating in an unauthorized or
illegal work stoppage, walkout, slowdown, or other interference with production.

8.
Threats or use of physical harm directed at another person while on Company
property or while off site on Company business. Any threatening physical
contact, fighting, provoking, or instigating a fight with another person while
on Company property or while off site on Company business.

9.
Using, possessing, distributing, or being under the influence of alcohol on
Company premises.

10.
Bringing in, using, possessing, distributing, or being under the influence of an
illegal substance on Company premises at any time.

11.
Insubordination, such as but not limited to, refusal or failure to follow the
directions of management in the performance of work assignments unless the
employee or another employee’s life or health would be endangered. Failure to
recognize the authority of a superior. Opposition to and in defiance of
established authority including behavior that may cause dissension or disunity
within the organization.

12.
Punching the time card of another employee or having one’s own time card punched
by another employee.

13.
Leaving the Company facility without permission during scheduled work hours.

14.
Immoral or indecent conduct on Company property or off site while on Company
business or as a representative of the Company.

15.
Harassment of any kind toward any other person while on Company premises.

16.
Removal of, tampering with or rendering inoperative any lock-out/tag-out device.

17.
Interfering, hindering, or refusing to cooperate with management or security
personnel in the performance of plant protection activities.

18.
Interfering, hindering, or refusing to cooperate with management or authorized
personnel in the investigation of accidents or other events.

19.
Willful or negligent violation of published safety rules.

20.
Failure to immediately (on the same day of occurrence) report any accident which
results in or is the result of equipment damage, to a supervisor or management
personnel.

21.
Sleeping during scheduled work hours. (Sleeping during scheduled work hours is
theft of company time)

22.
Knowingly harboring or refusing treatment of a disease or other physical
condition which endangers other employees.

23.
Making false, vicious, or malicious statements concerning any employee, Company
official, the Company, or its products.

24.
Use of obscene, profane, or abusive language toward any person or employee on
Company property.

25.
Gambling on Company property.

26.
Unauthorized entry onto Company property or premises outside of scheduled work
hours.

27.
Cannot leave work area until relief arrives, or authorized by
Supervisor/Management. See Article VI Section 2.

28.
Unauthorized use of cell phone. Unless for the safety of an employee or the
plant

29.
Employees are not allowed to audio or visually tape meetings or conversations or
take pictures on company property. Unless for the safety of an employee or the
plant.








--------------------------------------------------------------------------------




The following are considered minor infractions and disciplinary action will be
taken in accordance with a progressive disciplinary system.
30.
Being away from assigned workstation without prior approval or using any
entrance or exit from the facility other than designated employee entrances or
exits.

31.
Failure to punch time card as required.

32.
Loitering, interfering, or disrupting another person’s work duties or
responsibilities.

33.
Unauthorized solicitation.

34.
Smoking in restricted areas.

35.
Failure to maintain required performance standards or unsatisfactory work
quality.

36.
Creating or contributing to unsanitary conditions or poor housekeeping.

37.
Failure to contact supervisor or appropriate personnel when reporting off from
scheduled work.

38.
Parking in unauthorized area.

39.
Unauthorized or improper use of Company phones, intercom, tools, equipment, or
material.

40.
Performing personal work on Company time.

41.
Failure of union officials to obtain written authorization to obtain time off
from scheduled work to conduct union business.

42.
Failure to provide written notification to the Company within 5 days of a change
in address, phone number or line of contact.

43.
Failure to report off from work prior to the start of an employee’s scheduled
shift unless an emergency situation prevents makes such reporting impossible.





PROGRESSIVE DISCIPLINARY ACTION
1st Infraction
Verbal Warning
2nd Infraction
Written Warning
3rd Infraction
1 Day Suspension
4th Infraction
3 Day Suspension
5th Infraction
5 Day Suspension or Termination
Each infraction shall be effective for a sliding 12 month period



The following infractions will receive disciplinary action in accordance with
the Company Attendance Policy.
44.
Habitual tardiness, early quits or absenteeism.

45.
Failure to report for scheduled agreed upon overtime work.

Any disciplinary action taken will be dependent upon the seriousness of the
infraction and the number and nature of previous offenses.
The Company retains the right to interpret and handle each situation based upon
its individual facts without creating or setting any precedent for any other
case in the past, current or future.
The Company also reserves the right to add, remove, or modify the above work
rules, as it deems necessary, provided that the company and the bargaining unit
meet and discuss these changes prior to implementation.
In the administration and application of the above work rules the employee will
have an opportunity to meet with and explain his/her situation to the Company.
After this meeting, the Company may decide that discipline is warranted. The
employee may grieve the reasonableness of such circumstance.





--------------------------------------------------------------------------------




APPENDIX D
CREW LEADERS
Should the need arise for the performance of additional directional duties
beyond those performed by non-bargaining unit supervisors, the company may
utilize a crew leader.
1.
Crew leaders shall be paid an additive of $2.00 $1 above the base rate of the
highest rated job over which direction is exercised.

2.
Crew leaders may participate in the hands-on performance of the crew's work.

3.
Qualifications of Crew Leaders

•
Ability to keep a detailed record of daily occurrences on the shift he/she is
Group Leader.

•
Must have thoroughgoing knowledge of all or most jobs in the department, and be
able to set up and operate the appropriate machinery, as determined by
supervisor.

•
Attendance

•
Must be able to follow and carry out instructions received from foreman; such
instructions may be in writing or delivered verbally.

•
Good reading and writing skills.

•
Must reflect a positive attitude with Management

•
Must be willing to work overtime, if needed.

•
Intimate knowledge of materials produced.

•
Able to use measuring devices such as, but not limited to, OD micrometers, wall
micrometers, tape measures, et cetera.

•
Must be able to multi-task and demonstrate good decision making skills

•
Must be flexible in work schedule in order to cover for a supervisor, if needed.

4.
The Company will first look to employees assigned to the shift on which a Crew
Leader is needed when selecting a Crew Leader. If no qualified employee is
available on that shift, the Company will look to employees on other shifts.

5.
The Company will inform the Unit President of its selection of a Crew Leader
before notifying the employees on the relevant shift or department of the Crew
Leader assignment. Selection of Crew Leaders will be the senior most qualified
on the crew.

6.
Crew Leaders may not issue discipline.

7.
Crew Leaders may operate equipment on overtime.

8.
Crew Leaders may not be called to testify in arbitration concerning matters that
occurred while they were working as a crew leader.






--------------------------------------------------------------------------------




APPENDIX E
EMPLOYEE RATES AND EVALUATION PROCESS
The Company will perform yearly performance reviews of all employees, including
probationary employees who have completed 540 hours or more. Such performance
reviews will be completed during the months of August and/or September. The
performance reviews must be forwarded to the Human Resources Manager within 30
working days of the date the review process began. All said reviews must be
completed in blue ink or on a computer.
After the Human Resource Manager has received the review/evaluation and
supervisors’ recommendations he/she will have 30 working days to submit the
information to Upper Management.
Upper Management will have 60 days to review the supervisors’ evaluations and
recommendations. Upper Management may convene a meeting at which supervisors
will be expected to defend their recommendations to increase and/or decrease
employees’ pay rates. Upper Management shall determine the effective dates of
any rate changes, but in no event will such rate changes be effective more than
30 days after Upper Management review.
In the event the supervisor concludes the employee’s performance indicates a
reduction of rate, he/she will complete a “Potential Rate Reduction Notice” and
promptly arrange a meeting with the employee and the President of the Bargaining
Unit or the President’s designee. At such meeting the employee and President (or
designee) will be informed of the possible rate reduction and the employee will
be given a 60 day improvement period. The employee will also be given a
“Performance Improvement Plan” which will establish the aspects of his/her job
at which the employee must show improvement in order to avoid the rate
reduction. The employee and Bargaining Unit President (or designee) will have
the opportunity to ask questions and discuss the kinds of improvements in
performance the employee will need to achieve to avoid a rate reduction.
The employee and supervisor shall meet at agreed intervals during this 60 day
period to determine the state of the employee’s progress. At the end of the 60
day period the supervisor will again meet with the employee to go over the
supervisor’s final decision. In the event of a rate reduction, the employee will
be notified immediately. Any rate reduction will be effective with the beginning
of the pay period after the date of this meeting.
During the course of the year, and outside the cycle of annual performance
appraisals, the supervisor shall have the option of performing a review of an
employee to determine fitness for an increase or decrease in rate. Increases or
decreases in rate will be made according to the same procedures as used for rate
increases or decreases resulting from the annual review process. This applies to
individual performance evaluations.





--------------------------------------------------------------------------------




APPENDIX F
SAFETY RULES POLICY


Bristol Metals, LLC    Safety Rules policy
It is the policy of Bristol Metals, LLC to provide a safe work environment. It
is our belief that all accidents are preventable and when both management and
the work force cooperate to minimize workplace exposures and practice safe
behavior, life and limb can be preserved. The Employer, the union and the
employees recognize their obligations and/or rights under existing federal and
state laws with respect to safety and health matters, and will cooperate with
respect to compliance. The Union, employees and Employer will cooperate in
achieving the objective of eliminating accidents and health hazards on the job.
In the unfortunate event an employee has a workplace injury an investigation
will occur. If an injury occurs as a result of negligence with regard to a
safety rule the discipline may occur in accordance with federal and state laws.
Employees that are involved in an accident when an injury occurs will be
required to submit to testing in accordance with US D.O.T. guidelines to
determine the presence of illegal drugs, prescription drugs or alcohol.
 
 
 
 Pam Kurgan, Human Resources Manager
 
Date










--------------------------------------------------------------------------------




APPENDIX G
LETTER AGREEMENTS




Appendix G - Letters of Agreement - Renew all letters


1. Rule/Policy Changes
 dated May 18, 2009
2. Jury Duty
 dated May 18, 2009
3. Funeral Leave
 dated May 18, 2009
4. Holiday Pay
 dated May 18, 2009
5. Testing
 dated May 18, 2009










--------------------------------------------------------------------------------




APPENDIX H
PROFIT SHARING PLAN


Reason for the Profit-Sharing Plan
The manufacture and sale of stainless steel pipe, tube and fittings is a highly
competitive business with many domestic as well as foreign producers. Because
worldwide productive capacity is much greater than demands, prices for these
products will continue to be under pressure. Under these conditional, the only
way we can produce profits is by working together to control costs and operate
efficiently. It is hoped that this profit sharing plan (“Plan”), which is
effective only during the term of this agreement, will:
1.
Motivate every employee eligible under the Plan to improve his or her
performance and help in every way they can to produce profits.

2.
Reward employees for their efforts by paying them a share of Munhall profits as
additional remuneration over and above their wages and salaries.



When the Distribution Will be Made
Distributions are payable on a quarterly basis based on Adjusted EBITDA. Paid
two months in arrears (Q1 payable in May, Q2 payable in August, Q3 payable in
November, Q4/Total Year payable in February).


Employee Eligibility for Profit Sharing participation
•
Who participates - every production, maintenance and supervisory employee who is
assigned to the pipe and tube manufacturing operation.

•
Participants must be a full-time employee that has completed the 90-day
probationary period by the end of the quarter and employed by the Company at the
time of distribution

•
Employee performance requirements:

◦
Employee must have no disciplinary incidents of quality (internal or external)
or work rules.

◦
Employee must have perfect attendance in the quarter.

◦
Bonus pool allocation for any disqualified employee will reduce the bonus pool.

•
Bonus is based on regular hours worked up to 40 hours per week and excludes
overtime. (Regular hours worked does not include holidays, FMLA, bereavement,
jury duty, personal and vacation days, STD/LTD, etc.)

Bonus Pool Calculation
•
Step 1: Bristol Metals, Munhall operations achieves the following:

◦
Minimum 75% of its Adjusted EBITDA target for the quarter AND

◦
There have been no costly incidents > $20k during the quarter, AND

◦
Production and Shipping Goals were met during the quarter.

•
Step 2: The Bonus pool will be calculated as 3% of quarterly Adjusted EBITDA
less the amount allocated for any disqualified employees, and

•
Step 3: 75% of the Q1, Q2, Q3 and Q4 bonus pool will be distributed quarterly
with 25% of the bonus pool will be held back, and

•
Step 4: The 25% hold back for each quarter will be paid in February in the year
following the end of the fourth quarter of the current hold back year if Munhall
Operations meets at least 75% of the total year Adjust EBITDA target.

•
The pool will be divided so that every eligible employee gets the same percent
of his or her regular hours worked (excluding all overtime).






